                                                                                                                                     JS-6

                                                              1
                                                                                                                                     10/7/2019
                                                              2
                                                                                                                                      CW
                                                              3

                                                              4

                                                              5

                                                              6

                                                              7
                                                                                         UNITED STATES DISTRICT COURT
                                                              8
                                                                             CENTRAL DISTRICT OF CALIFORNIA-SANTA ANA
                                                              9
Frederickson Hamilton LLP
                            755 Santa Rosa Street, Ste. 300
                             San Luis Obispo, CA 93401




                                                     10
                                    805 541 4900




                                                     11           SANDOR’S GOURMET CATERING, Case No. 8:19-cv-01038-FMO-AS
                                                                  INC.,
                                                     12
                                                                                    Plaintiff,                   Honorable Fernando M. Olguin
                                                     13
                                                                                       v.
                                                     14                                                          ORDER OF DISMISSAL WITH
                                                     15
                                                                  BANK OF AMERICA, N.A.,                         PREJUDICE
                                                     16                             Defendant.
                                                     17

                                                     18

                                                     19                 The stipulation for dismissal order is approved. The entire action, including
                                                     20           all claims and counterclaims stated herein against all parties, is hereby dismissed
                                                     21           with prejudice.
                                                     22

                                                     23

                                                     24           Dated: October 7, 2019                            _______/s/____________________
                                                     25
                                                                                                                    Fernando M. Olguin
                                                                                                                    United States District Judge
                                                     26

                                                     27

                                                     28



                                                                                                 ORDER OF DISMISSAL WITH PREJUDICE
                                                                                                                 1
